DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claim 1 recites “for connecting with a spout for connecting with a spout” in lines 1-2. It is suggested to amend to --for connecting with a spout-- in order to fix a grammatical issue.  
Appropriate correction is required.
Claim 1 recites “an elongated outer housing for maintaining an inner housing substantially therein formed from a wall having an inner surface” in lines 4-5. As claimed it appears that the inner housing is formed from a wall having an inner surface, rather than the elongated outer housing. It is suggested to amend to --an elongated outer housing for maintaining an inner housing substantially therein, formed from a wall having an inner surface-- in order to avoid confusion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stricklin et al. (US 5,816,298).
	Regarding claim 1, Stricklin discloses a connector assembly 10 for connecting with a spout 18 provided on a flexible fluid container 12 (see fig. 1), wherein the connector assembly comprises, an elongated outer housing 132 for maintaining an inner housing 80 substantially therein (see fig. 4), formed from a wall having an inner surface and terminating at a first lengthwise end with an outlet shoulder for maintaining an outlet portion partially within the elongated outer housing 132 (see fig. 1), and terminating at a second lengthwise end with a spout engagement collar 150 for aligning the connector assembly above the spout 18 (see figs. 1 and 5), the inner housing 80 further comprising an elongated sleeve member having an outer surface 92 and defining an internal channel for allowing the passage of fluid therethrough (see fig. 4), the outer surface 92 of the elongated sleeve member facing at least a portion of the inner surface of the elongated outer housing 132 and configured to have minimal clearance between the outer surface and the inner surface (see figs. 2 and 3), the elongated sleeve member extending at one end with an outlet 86 for directing the flow of fluid therethrough (see fig. 6) and at the other end with a spout connector configured to form a sealed connection with the spout on the flexible fluid container 12 (see fig. 2), and a slider assembly 117 for moving the outer surface of the elongated sleeve member (sleeve of inner housing 80) over the inner surface of the wall of the outer housing 132 in a lengthwise motion to position the spout connector upon the spout 18 and secure the spout connector in position (see fig. 6). 

Regarding claim 3, Stricklin discloses a biasing means 110 adapted to prevent the flow of fluid through the internal channel defined by the elongated sleeve member (sleeve of inner housing 80) when the connector assembly is placed in a retracted position (see fig. 5), and adapted to permit the flow of fluid through the internal channel defined by the elongated sleeve member (sleeve of inner housing 80) when the connector assembly is placed in an engaged position (see fig. 6). 
	Regarding claim 4, Stricklin discloses wherein the biasing means 110 comprises a spring actuated valve assembly (see col. 10, lines 10-23). 
Regarding claim 15, Stricklin discloses the step of placing the spout engagement collar 150 of the connector assembly around the spout 18 to align the connector assembly with the spout 18 (see figs. 1, 2 and 3, and col. 12, lines 14-21), moving the elongated sleeve member (sleeve of inner housing 80) of the connector assembly from a retracted position to an engaged position to permit the flow of fluid through the internal channel defined by the elongated sleeve member (see col. 9, lines 41-59, col. 10, lines 24-40).
Allowable Subject Matter
Claims 5-12, 14 and 16 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsushita (US 5,205,440) shows another connector assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754